SHARP, W., J.
By petition filed in this court, Maddox seeks further review of his convictions in Volusia County Circuit Court Case Nos. 91-5396, 92-31295 and 92-31210, which were based on guilty pleas. They resulted in his being adjudicated as an habitual offender and sentenced to life for second degree murder with a firearm,1 two counts of kidnapping,2 and thirty-year terms for attempted armed robbery3 and burglary of a dwelling,4 and dealing in stolen property.5 These judgments and sentences were affirmed on September 8, 1993. Maddox also seeks to set aside his prior conviction which was used as a predicate offense in adjudicating him as an habitual offender (Case No. 88-4119). He previously filed two 3.850 motions and two 3.800(a) motions.
The current petition is successive and improper. Maddox is seeking to challenge his habitual offender sentences and a prior conviction on grounds which either were raised or should have been raised on appeal or in his prior post-conviction motions. Further, this petition is an attempt to bypass the trial court and raise post-conviction claims directly in the appellate court. It is thus an inappropriate remedy and an abuse of procedure. Accordingly, we dismiss the petition.
Petition to Invoke All Writs' Jurisdiction DISMISSED.
COBB and HARRIS, JJ., concur.

. § 782.04(2), Fla. Stat. (2001)


. § 787.01, Fla. Stat. (2001)


. §§ 812.13(2)(a) and 777.04(1), Fla. Stat. (2001)


. § 810.02(l)(a), Fla. Stat. (2001)


. § 812.019(1), Fla. Stat. (2001)